DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to Applicant’s amendment filed on 09/21/2022 and 10/13/2022. Applicant’s amendment have overcome the drawing objection and claim objection. 

Response to Arguments
In response to applicant’s argument regarding the 35 U.S.C. 101 rejection on Remarks, page 10, “[0042] and [0044] of present application, to reuse the hardware and reduce the area of the modular operation circuit 100… the circuit area of the apparatus for performing a modular division will not scale up with the value of the first number, achieving hardware reuse and circuit area reduction, and enhancing the operability of the apparatus. Thus, the apparatus in Claim 11 is not merely a mathematical concept of abstract idea".
Examiner respectfully disagrees because dividing the first number into smaller or shorter segments is considered as an abstract idea under step 2A prong one (see Non-Final rejection dated 06/23/2022 page 3) thereby, resulting in simpler modular multiplications and additions on the shorter term. Thus, any arguably achievements or improvements is directly from the result of performing the mathematical algorithm of the abstract idea, rather than a technological improvement.
Applicant further asserted on page 11 "claim 11 favorable for use in cryptosystem application … by adopting the apparatus in claim 11 in the cryptosystem application, the cryptosystem can perform a modular division on a large number using a simpler and smaller circuitry. Therefore, the apparatus in claim 11 can provide many useful and practical applications and thus is not directed to an abstract idea".
Examiner respectfully disagrees because the features upon which applicant relies (i.e., for use in cryptosystem applications) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if the claim recites “for use in cryptosystem applications”, such additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use and would not integrate the judicial exception into a practical application under step 2A prong two. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.
Claims 11-20 will be addressed before claims 1-10 and 21.
Claim 11 recites an apparatus for deriving a remainder of a division of a first number by a second number.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites divide the first number into K segments; perform a first modular multiplication operation to generate a first intermediate result according to a first segment of the K segments and a first base number during a first iteration, perform a second modular multiplication operation to generate a second intermediate result according to a first iteration remainder and a second base number during a second iteration; perform a first modular addition operation to generate the first iteration remainder according to the first intermediate result and a second segment of the K segments during the first iteration, and perform a second modular addition operation to generate a second iteration remainder according to the second intermediate result and a third segment of the K segments during the second iteration; wherein: K is an integer greater than 2; each of the K segments has a bit length smaller than or equal to a third number; the third number is a rounding-up result of a logarithm value of the second number to base 2; the first base number is calculated according to a first exponential value of a bit length of the second segment with a base of 2; and the second base number is calculated according to a second exponential value of a bit length of the third segment with a base of 2. Such limitations cover mathematical calculations, relationship, and/or formula (see at least figure 2, [0021-0043] equation 1-12). Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a modular operation circuit comprises a controller coupled to a modular multiplier and a modular adder. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data as performing mathematical calculation such as dividing, modular multiply, add operation. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 12 recites a             
                
                    
                        (
                        k
                        -
                        1
                        )
                    
                    
                        t
                        h
                    
                
            
         iteration remainder as the remainder of the division of the first number by the second number after a             
                
                    
                        (
                        k
                        -
                        1
                        )
                    
                    
                        t
                        h
                    
                
            
         iteration is performed. Such limitation covers the mathematical concept of generating a remainder after performing repetitive calculation. Furthermore, claim 12 recites the controller is further configured to output, such additional element does not integrate the judicial exception into a practical application because such limitation is considered as insignificant extra solution activity of outputting data under step 2A prong two and does not provide an inventive concept because it is determined to be well-understood, routine, and conventional under step 2B (see MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network). Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 13-20 further recites limitations that are abstract mathematical concepts (see at least figure 2, [0021-0043] equation 1-12) without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea, thus fail to integrate the judicial exception into a practical application under step 2A prong two, and do not recite additional elements that amount to significantly more than the judicial exception under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C 101.

Claims 1 and 21 recite method claims that would be practiced by the apparatus claim 11. Thus, they are rejected for the same reasons.

Claims 2-10 recite method claims that would be practiced by the apparatus claims 12-20. Thus, they are rejected for the same reasons.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182